DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/009,805, filed 09/02/2020.
Response to Amendment
Amendment filed 06/29/2022 has been received.  Claims 1-16 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910835204.X, filed on 09/05/2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 108023037 A) (cited in IDS) in view of Zhu (CN 106601960 A) (cited in IDS) and Murase (US 20180241014 A1) (refer to enclosed translations for citations).
Regarding claim 1,
Huang teaches a button battery (Fig. 1, 1), comprising:
a metal housing (Fig. 1, 11);
a cell arranged in the metal housing (Fig. 1, 2);
and a cover plate (Fig. 1, 12) arranged on the metal housing [024];
wherein the cell (Fig. 1, 2) comprises a cathode (Fig. 1, 22) and an anode (Fig. 1, 23);
the cover plate and the metal housing have a same polarity [021]; a cap (Fig. 1, 5) is arranged at and protruded from an outer surface of the cover plate (Fig. 1, 12, 1212); it is the examiners position that 12 and 1212 both make up the same surface;  
an insulating member (Fig. 1, 3) is arranged between the cap (Fig. 1, 5) and the cover plate (Fig. 1, 12), such that the cover plate and the cap are not short-circuited; it is the examiners position that insulating members help prevent short circuiting;
one of the cathode (Fig. 1, 22) and the anode (Fig. 1, 23) is electrically connected to the metal housing [021], and the other one of the cathode and the anode is electrically connected to the cap [021].  Huang fails to teach a film and a cover bowl.
Zhu teaches wherein a film (Fig. 1, 14; “hot-melt material”) is located on the outer surface of the cover plate (1212) for sealing the injection hole (“melting to make the sealing of the through hole”). The examiner interprets film to mean a thin flexible plastic.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the film taught by Zhu with the button battery taught by modified Huang in order to seal the injection hole,  
wherein an injection hole (Fig. 1, 123) is defined on the cover plate (Fig. 1, 1212) and communicated with an inner space of the metal housing (Fig. 1, 24).  Henceforth, the examiner interprets the term “communicated” to mean directly or indirectly adjacent to.

    PNG
    media_image1.png
    686
    1091
    media_image1.png
    Greyscale
Modified Huang teaches wherein a film is located on the outer surface of the cover plate for sealing the injection hole.  Modified Huang teaches an air layer (annotated Fig. 1, air layer, 123), such that when a volume of a gas inside the metal housing is excessively expanded, the gas breaks through the film (Zhu, Fig. 1, 14; “pressure can break the thin foil, making the gas out of the relief from the through hole 14”) and the metal housing is communicated with the air layer (annotated Fig. 1, air layer).
Modified Huang does not teach a cover bowl.  Murase teaches a cover bowl (Fig. 1, 36; [0052], “hat shape”) apart of a seal unit (Fig. 1, 16) that seals an opening (Fig. 1, 32; [0051]) that facilitates gas discharge [0051]. It would be obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of modified Huang with the cover bowl taught Murase in order to facilitate gas discharge.
Regarding claim 8,
Modified Huang teaches the button battery according to claim 1 (see elements of claim 1 above), wherein the metal housing has a substantially cylindrical shape with an open end (Fig. 1, 11), and the cover plate is disposed at the open end of the metal housing (Fig. 1, 11, 12) and welded with the metal housing [024].
Regarding claim 9,
Modified Huang teaches the button battery according to claim 8 (see elements of claim 8 above), wherein a ratio of a diameter of the metal housing to a height of the metal housing is greater than 1 ([024], “the housing may be in the form of a flat cylinder”).  It is the examiners position that in order for a cylinder to be flat, the ratio of the cylinder’s diameter to the ratio of its height must be greater than 1.

Claims 3-4, 7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 108023037 A) (cited in IDS) in view of Zhu (CN 106601960 A) (cited in IDS), Murase (US 20180241014 A1), and Komatsu (JP 2012094250 A) (refer to enclosed translations for citations).
Regarding claim 3,
Modified Huang teaches the button battery according to claim 2 (see elements of claim 2 above), but fails to teach a safety vent.  Komatsu teaches a safety vent (Fig. 2, 41) arranged on the cover plate (Fig. 2, 23) and communicated with the injection hole (Fig. 2, 25) such that insulation can be integrally formed ([0045], [0052]).  It would be obvious to one of ordinary skill in the art to use a safety vent adjacent to the injection hole such that the insulation can be integrally formed, simplifying the manufacturing.
Regarding claim 4,
Modified Huang teaches the button battery according to claim 3 (see elements of claim 3 above), wherein the safety vent is a curved scoring (Komatsu, [0038]) with a circular angle almost halfway around the battery (almost 180°) such it at least overlaps with the claimed range of about 30° to about 360°.
Modified Huang does not teach a thickness of the safety vent to be between .01 and .1 mm.  Zhu teaches a thickness of a sealed vent hole (Fig. 1, 14), and thus the thickness of a safety vent, in a range of about 0.02 mm to about 0.06 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the modified Huang and Zhu for both the circular angle and the thickness of the safety vent because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Regarding claim 7,
Modified Huang teaches the button battery according to claim 6 (see elements of claim 6 above), wherein the safety vent at an inner surface of the cover plate (Fig. 1, 40, 21; [0034]) (see elements of claim 3 above).  Examiner interprets the inner surface of the cover plate to be defined within its thickness.
Regarding claim 10,
Modified Huang teaches the button battery according to claim 1, wherein the cell comprises a separator configured as a bag (Komatsu, Fig. 1, 35; [0030], “between both end portions and between the positive electrode and negative electrode…a fabric”).  Examiner interprets bag to be a surrounding fabric or polymer layer.  Modified Huang teaches wherein one of the cathode and the anode is wrapped in the separator [0030]; a plurality of the cathodes are connected in parallel to form a positive current collector [0026], a plurality of the anodes are connected in parallel to form a negative current collector [0028]. Examiner notes that a current collector sandwiched by electrodes connects them in parallel.
Regarding claim 11,
Modified Huang teaches the button battery according to claim 10 (see elements of claim 10 above), wherein the separator is a porous plastic sheet with electrical insulation properties [0030] and is capable of conducting ions, an inherent property of a microporous separator.
Regarding claim 12,
Modified Huang teaches the button battery according to claim 10 (see elements of claim 10 above), wherein the cell has a stacked structure in which the cathode, the separator, and the anode are continuously stacked in a sequential order ([0025], “stacked”).
Regarding claim 13,
Modified Huang teaches a button battery according to claim 10 (see elements of claim 10 above), wherein the cell has a winding structure formed by superimposing and winding the cathode, the separator, and the anode (Komatsu, [0025], “spirally wound”).
Regarding claim 14,
Modified Huang teaches the button battery according to claim 13 (see elements of claim 13 above), but does not teach both a cathode and anode tab. Zhu teaches wherein a cathode tab is led out from a first end surface of the winding structure ( Fig. 1, 103), and an anode tab is led out from a second end surface of the winding structure ( Fig. 1, 105); the cathode tab and the anode tab  are respectively attached to the first end surface (Fig. 1, 104; “shell connection”, upper surface) or the second end surface of the winding structure (Fig. 1, 104; “shell connection”, lower surface) correspondingly through an insulating film (Fig. 1, 101), the cathode tab is electrically connected to the cathode (Fig. 1, 100), and the anode tab is electrically connected to the anode (Fig 1, 102).  The configuration thereof all contributed to providing a “small volume, strong tightness, and small battery discharge current.”  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the cathode and anode tab as taught by Zhu with the button battery taught by modified Huang in order to create a battery with small volume, strong tightness, and small battery discharge current. 
Regarding claim 15,
Modified Huang teaches the button battery according to claim 14 (see elements of claim 14 above), wherein Zhu teaches the cathode tab and the anode tab (see elements of claim 14) are respectively disposed at a tail of the first end surface or the second end surface of the cell correspondingly (Fig. 1, 103, 105). The examiner notes the placement of the tabs at the end of the coiled electrode and accordingly their placements at the edge, or tail, of the end surfaces, aka the shell surfaces 104.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 108023037 A) in view of Komatsu (JP 2012094250 A), Zhu (CN 106601960 A) (cited in IDS), Murase (US 20180241014 A1), and Hua (CN 107134596 A) (refer to enclosed translations for citations).
Regarding claim 16,
Modified Huang teaches the button battery according to claim 15 (see elements of claim 15 above), wherein Zhu teaches the cathode tab and the anode tab disposed at the tail of the first end surface or the second end surface of the cell correspondingly are capable of being bent with an angle of 90° toward a direction of the tail of an end surface of the cell and attaching to a corresponding end surface (Fig. 1, 103); the cathode tab and the anode tab disposed at the tail of the first end surface or the second end surface of the cell correspondingly are capable of being bent with an angle of 90° toward a direction of the tail of an end surface of the cell  (Fig. 1, 103, 105, see 90° bend; see elements of claim 15 above).
Modified Huang fails to teach the cathode tab and the anode tab respectively disposed at the middle of the first end surface or the second end surface of the cell.  Hua teaches the cathode tab and the anode tab respectively disposed at the middle of the first end surface or the second end surface of the cell (Figure 1, 111, 131), which simplifies the manufacturing step of the coil core (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the cathode and anode tab respectively disposed at the middle of the first end surface or the second end surface, as taught by Hua, with the button battery taught by modified Huang.
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Applicant has amended claim 2, 5, and 6 into claim 1, such that all rejections are now sustained under 35 U.S.C. 103.  
Regarding amended claim 1,
Applicant argues that amended claim 1 is not taught by Huang, because the cover bowl is not taught by Huang. The examiner agrees that Huang does not teach a cover bowl, as stated in the Non-final action, but this is not persuasive as the combination with Murase has been moved into claim 1 such that the rejection is sustained (see elements of claim 1 above).  
Applicant argues that “Obviously, Examiner takes the feature ‘cap (Fig. 1, 5)’ in Huang as a replacement or an equivalent of the feature “cover bowl (13)” in original claim 6.  Applicant really disagrees.” This is not persuasive firstly because the examiner does not take the feature thereof to be an equivalent feature, and secondly because the cap feature is not mapped as the cover bowl. Accordingly, the examiner has clarified the combination without mention of the cap to avoid confusion (see elements of claim 1 above).
Applicant argues that the cap feature is explained by the Examiner as the cover bowl and the fixed plate, and that the cover bowl and cap are different features, that achieve different technical effects.  This is not persuasive, as the cap was included to replace the fixed plate and not included to be equivalent to the cover bowl, nor intended to be a part of the combination in original claim 6. Accordingly, as stated above, the examiner has clarified the combination (see elements of claim 1 above).
Applicant argues that “cap 36” of Murase cannot be regarded as the “cover bowl” of the present application, because the feature in Murase has a gas discharge hole which is not defined in the present application, and that such a feature would cause leakage/contamination.  While the examiner agrees that the gas discharge hole is not taught in the present application, Murase’s teaching of gas discharge hole in “cap 36” does not teach away from the motivation for combining the references.  The examiner encourages any differences from the prior art of record to be articulated in the claims.  
Applicant argues that there is no combining basis due to the absence of a cover bowl in Huang, Komatsu, Zhu, and Hua.  However, this is not persuasive as the cover bowl of Murase is a modifying reference, that is taught in combination with Huang given the motivation to relieve pressure as discussed in claim 1 above.  
Applicant argues that the fixed plate of Huang cannot be regarded as the cover bowl; however, this is not persuasive as the cover bowl is mapped to the cap in Murase (see elements of claim 1 above). 
Applicant argues that the function of the cover bowl and “cap 36” of Murase are different, and thus is not an obvious combination; however, this is not persuasive as they both serve the function of facilitating gas discharge thus relieving a pressure of gas inside the button battery, and the differing location of that gas discharge (i.e. into the cover bowl or outside the battery) does not teach away from achieving pressure relief. 
Regarding claims 2-16,
	Applicant argues that claims 2-16 should be allowable based off an allowable claim 1.  However, this is not persuasive, as the rejection for claim 1 has been sustained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728